DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2020 has been entered.
 
Claim Objections
Claim 49 is objected to because of the following informalities:  the term “intereset” in line 10 appears to be a typographical error that should instead be written as –intersect--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 52 and 60-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 52, the phrase “a plurality of ribs” in line 2 is unclear. It is unclear if the plurality is referring to the same plurality of ribs previously disclosed in claim 49 line 8, or to a new and different plurality. For the purposes of examination, the examiner assumes –the plurality of ribs--. 
Regarding claim 52, the phrase “a radially internal position” in line 3 is unclear. It is unclear if the radially internal position is referring to the same radially internal position previously disclosed in claim 49 line 8, or to a new and different radially internal position. For the purposes of examination, the examiner assumes –the radially internal position--. 

Claims 60-61 are indefinite by dependence on claim 52. 

Claim 52 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 52 does not provide any further limiting claim limitations because claim 49 already discloses a tire comprising “on at least one portion of a radially internal surface of the tyre … a plurality of ribs, wherein each rib extends from a radial internal portion to an axial centered portion of the radially internal surface”, and claim 52 which depends from claim 49 only requires that “said radially internal surface has a plurality of ribs, each of said ribs extending from a radially internal portion to an axially centered portion of said radially internal surface”. Accordingly, claim 52 does not further limit claim 49, but instead merely recites a claim limitation which has already been previously disclosed and required. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 49-50, 52, 55-56, and 58-61 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka (US 7,093,629) (of record) and Kii et al. (JP 2005-280259, see updated machine translation provided) (of record).

Regarding claims 49 and 52, Tanaka discloses a cured and moulded tyre defined by at least one continuous elongated element of elastomeric material wound up into a plurality of coils during building of the tyre (Abstract; Col. 5 lines 29-30). With respect to circumferential alignment lines in a rolling direction on a radially internal surface of the cured and molded tire, it is understood from Applicant’s instant specification that the circumferential alignment lines are a result of a circumferentially wound inner liner (Page 6, lines 21-35), which Tanaka discloses as well (Fig. 8) (Col. 4 line 53). To the extent that vulcanization is required to make the circumferential alignment lines, this is disclosed by Tanaka as well. (Col. 5 lines 29-30). Tanaka also discloses, as is well known and conventional in the tire art, that the tire comprises a belt positioned radially outside the carcass, wherein the carcass extends from one bead core to another (Fig. 7) (Col. 2 lines 17-29).
Optionally, to the extent that pressing via a pressing bladder during vulcanization of Applicant’s instant specification is required to make circumferential alignment lines, a skilled artisan would reasonably expect that this may be encompassed by the vulcanization disclosed in Tanaka as it is generally known in the art as a conventional manner of vulcanizing a tire, and in any case would be obvious to employ because it is a well-known manner for vulcanizing a tire (See Kii: [0002], [0008], [0015]). 

However, Tanaka does not expressly recite that a plurality of ridges are disposed in a reticular structure defining a plurality of cells of contiguous polygons or irregular closed and contiguous lines, or a plurality of ribs wherein each rib extends from a radial internal portion to an axial centered portion of the radially internal surface and one or more of the ridges contact or intersect one or more of the ribs and wherein the plurality of ridges have smaller sizes than the plurality of ribs.
Kii teaches a bladder for vulcanizing tires wherein the outer surface (Figs. 2-5: 3) of the bladder (Figs. 1-2: 1) presses against the inner surface of the raw tire (Fig. 1: T) ([0002], [0008], [0015]), wherein the surface of the bladder has: a plurality of sipe grooves (which correlate to forming ridges when pressed into the inner surface of the raw tire) (Figs. 3-5: 7) disposed in a reticular structure (Figs. 2-5: 3) defining a plurality of cells (Figs. 3-5: 8) of contiguous polygons; and a plurality of grooves (which correlate to forming ribs when pressed into the inner surface of the raw tire) (Figs. 2-3: 6) ([0018]), wherein each groove (and thereby each formed rib) extends from a radial internal portion (Fig. 1: Tb; Fig. 2: E) to an axial centered portion (Fig. 2: CB) of the bladder outer surface (and thereby the radially internal surface of the tire) (Figs. 1-2: see how grooves 6 that form the ribs extend in and through region S1 of the bladder which correlates to region Ts1 of the radially internal portion of the tire) ([0018], [0020]) and one or more 
The examiner notes that the claim language does not exclude the circumferential alignment lines from falling outside of the claimed range so long as at least part of the circumferential alignment lines also extend at least somewhere in the claimed range, as disclosed by Tanaka. 
The examiner also notes that the claim language does not exclude the reticular structure from falling outside of the claimed range so long as at least part of the reticular structure also extends at least somewhere in the claimed range, as taught by Kii. 

Regarding claim 50, Tanaka further discloses that the carcass structure comprises at least one carcass ply, comprising ends which are turned up around two respective annular anchoring structures that are mutually spaced apart along the axial direction of the cured and moulded tyre (Fig. 7) (Col. 2 lines 17-29; Col. 5 lines 23-26). 

Regarding claims 55-56, Kii further teaches that the planar vent portion including the sipe grooves (and thereby the reticular structure of ridges) (Fig. 3: 3, 7) comprises contiguous hexagons (i.e. polygons) (Figs. 3, 5: 8) ([0007]-[0010], [0021]). Accordingly, because Kii teaches hexagonal polygons (i.e. having angles of 120 degrees), the polygons necessarily have obtuse angles (i.e. greater than 90 degrees). 

Regarding claims 58-59, Kii further teaches that the sipe grooves (and thereby the formed ridges) (Figs. 2-5: 7) have a width (Fig. 4: Wa) in a range of 2 mm or less ([0008]), which overlaps with and falls within the claimed range of between about 0.15 mm and about 2 mm, and a depth (and thereby the 

Regarding claims 60-61, Kii further teaches that the grooves (and thereby the formed ribs) (Figs. 2-3: 6) have a width in a range of 0.5 mm to 2.0 mm or a conventional width in a range of 1 mm to 5 mm ([0019]), which both overlap with and fall within the claimed range of between about 0.3 mm and about 4 mm, and a depth (and thereby a rib height) in a range of 0.1 mm to 1.0 mm or a conventional depth of 0.3 mm to 2 mm ([0019]), which both overlap with and fall within the claimed range of between about 0.5 mm and about 3 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the width and height of the ribs. 

Claim 57 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka (US 7,093,629) (of record) and Kii et al. (JP 2005-280259, see updated machine translation provided) (of record) as applied to claim 49 above, and as further evidenced by King (Hall of Hexagons, p.1, 25 Oct. 2005).

Regarding claim 57, Kii further teaches that the length (Fig. 3: L) of one side of each hexagon (Fig. 3: 8) is in the range of 0.1 mm to 5 mm ([0021]). Therefore, each hexagonal cell encloses an area (wherein A = (3*√3*L2)/2; See King p. 1) between about 0.026 mm2 to 64.95 mm2, which overlaps with and falls 2 and about 500 mm2. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the area of each cell. 

Claim 68 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka (US 7,093,629) (of record) and Kii et al. (JP 2005-280259, see updated machine translation provided) (of record) as applied to claim 49 above, and further in view of Tani (US 5,316,064) (of record).

Regarding claim 68, modified Tanaka is silent as to the tire type. However, it is generally known in the art to form low-section type tire shapes. For instance, Tani teaches that a low-section tire type provides higher performance (Col. 1 lines 7-10, 18-23). Therefore, one of ordinary skill in the art at the time of the claimed invention would have found it obvious to further modify Tanaka in order to provide a low-section type tire for higher performance, as taught by Tani. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 49-50, 52, 55-61, and 68 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEDEF E PAQUETTE/Examiner, Art Unit 1749